DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 11, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti et al.(US 7,890,183) as evidenced by OR-X (Model 662 product brochure).
With respect to claim 1, the reference of Palti et al. discloses a device (Figs. 32A-32C) that is structurally capable as functioning as a cell detachment apparatus for detaching adhesive cells adhered on a culture substrate from the culture substrate by stimulating the cells, comprising: a first electrode (1610) and a second electrode (1610) opposing each other by sandwiching cells and a solution in which the cells are dipped; and an electric field generator (1632) configured to apply an alternating electric field between the first electrode and the second electrode, wherein at least one of the first electrode and the second electrode is not in contact with the cells and the solution (Example 2, col. 31, line 45, to col. 32, line 20), wherein the cells and the solution are contained in a vessel (note in view of the current claim language, the cells and solution are not considered to be positively recited and/or considered to be part of the claimed structure), and the first electrode and the second electrode are arranged outside the vessel (note the electrodes are considered outside the vessel since the insulated areas of the electrode form part of the space defining the culture area), wherein a frequency of the alternating field is larger than 1MHz and equal to or smaller than 1,000 MHz (as evidenced by OR-X, the electric field generator is structurally capable of operating and providing the frequencies required of the claim) and a strength of the alternating field is between ±0.3 V/m and ±50 V/m (the 
With respect to claim 11, it is noted that the substrate has not been positively recited as part of the claimed device; however, the system of the primary reference is considered to be structurally capable of being used with a plate culture substrate positioned within the culture vessel (1620).
With respect to claim 12, the reference of Palti et al. discloses a device (Figs. 32A-32C) that is structurally capable as functioning as a cell detachment apparatus for detaching adhesive cells adhered on a culture substrate from the culture substrate by stimulating the cells, comprising: a first electrode (1610) and a second electrode (1610) opposing each other by sandwiching cells and a solution in which the cells are dipped; and an electric field generator (1632) configured to apply an alternating electric field between the first electrode and the second electrode, wherein at least one of the first electrode and the second electrode is not in contact with the cells and the solution (Example 2, col. 31, line 45, to col. 32, line 20) (note in view of the current claim language, the cells and solution are not considered to be positively recited and/or considered to be part of the claimed structure), wherein a frequency of the alternating field is larger than 1MHz and equal to or smaller than 1,000 MHz (as evidenced by OR-X, the electric field generator is structurally capable of operating and providing the frequencies required of the claim) and a strength of the alternating field is between ±0.3 V/m and ±50 V/m (the 
With respect to claims 16-18, as discussed above with respect to claim 1, the structure encompassed by the primary reference would provide a device with an electric field generator that is structurally capable of providing an alternating electric field with frequencies larger than 2MHz and equal to or smaller than 200MHz, larger than 5MHz and equal to or smaller than 5OMHz, and larger than 5MHz and equal to or smaller than 25MHz.
With respect to claim 19, as discussed above with respect to claim 1, a strength of the alternating field is between ±0.769 V/m and ±24.615 V/m (the disclosed field generator is considered to be structurally capable of generating the field strengths since the reference discloses a field strength range of 0.1V/cm-10V/cm)(col. 15, line 65, to col. 16, line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 8, 11, 12, 16-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brighton (US 4,487,834) in view of Palti et al.(US 7,890,183) as evidenced by OR-X (Model 662 product brochure).
With respect to claim 1, the reference of Brighton discloses a cell stimulating device (Fig. 1) that includes: a first electrode (upper electrode (13)) and a second electrode (lower electrode (13)) opposing each other by sandwiching cells (11) and solution (12) in which the cells are dipped or contained therein (note in view of the current claim language, the cells and solution are 
While the reference of Brighton discloses the use of an electric field generator (15), claim 1 differs by requiring that the generator can generate an alternating field with a frequency larger than 1MHz and equal to or smaller than 1,000MHz.
The reference of Palti et al. discloses that when applying electric fields to cell cultures, it is known to use an OR-X Model 662 sinewave generator(Fig. 32C)(col. 32, lines 10-20).
The reference of OR-X evidences that the Model 662 generator can generate waves within the claimed range.
In view of these disclosures and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the waveform generator disclosed in the reference of Palti et al. in the system of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, providing the electrical stimulation required of the primary reference while providing an art recognized waveform generator that is capable of providing any number of waveforms and frequencies.
Note, the structure encompassed by the combination of the references as discussed above would provide a device with an electric field generator that is structurally capable of providing 
With respect to the claimed alternating field strength, the reference of Palti et al. also discloses that the electric field generating system is capable of generating field strengths between 0.1-10V/cm (col. 15, line 65, to col. 16, line 10).
As a result, the structure resulting for the combination of the references as discussed above would also result in an electric field generating system that is structurally capable of generating electric fields with the strengths required of the instant claim.
With respect to the statement in the claim that the alternating field causes the cells to be detached from the culture substrate and isolated, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claims 2 and 3, as shown in Fig. 1 of the reference of Brighton, the first electrode and the second electrode are parallel plate electrodes which vertically sandwich the cells.
With respect to claims 7 and 8, while the reference of Brighton only discloses the use of a single vessel provided between the electrodes, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to provide multiple vessels between the electrodes for the known and expected result of allowing different isolated cell cultures to be simultaneously exposed to the same electric field using a single electric field generating device.

With respect to claim 12, the reference of Brighton discloses a cell stimulating device (Fig. 1) that includes: a first electrode (upper electrode (13)) and a second electrode (lower electrode (13)) opposing each other by sandwiching cells (11) and solution (12) in which the cells are dipped or contained therein (note in view of the current claim language, the cells and solution are not considered to be positively recited and/or considered to be part of the claimed structure); and an electric field generator (15) configured to apply an alternating electric field between the first electrode and the second electrode, wherein at least one of the first electrode and the second electrode is not in contact with the cells and solution.
While the reference of Brighton discloses the use of an electric field generator (15), claim 1 differs by requiring that the generator can generate an alternating field with a frequency larger than 1MHz and equal to or smaller than 1,000MHz.
The reference of Palti et al. discloses that when applying electric fields to cell cultures, it is known to use an OR-X Model 662 sinewave generator(Fig. 32C)(col. 32, lines 10-20).
The reference of OR-X evidences that the Model 662 generator can generate waves within the claimed range.
In view of these disclosures and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the waveform generator disclosed in the reference of Palti et al. in the system of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, providing the electrical stimulation required of the primary reference while providing an art 
Note, the structure encompassed by the combination of the references as discussed above would provide a device with an electric field generator that is structurally capable of providing an alternating electric field with frequencies larger than 1MHz and equal to or smaller than 1,000MHz.  
With respect to the claimed alternating field strength, the reference of Palti et al. also discloses that the electric field generating system is capable of generating field strengths between 0.1-10V/cm (col. 15, line 65, to col. 16, line 10).
As a result, the structure resulting for the combination of the references as discussed above would also result in an electric field generating system that is structurally capable of generating electric fields with the strengths required of the instant claim.
With respect to the statement in the claim that the alternating field causes the cells to be detached from the culture substrate and isolated, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Finally, with respect to the statement that the substrate is a microcarrier, it is noted that the substrate has not been positively recited as part of the claimed device; however, the system of the modified primary reference is structurally capable of being used with a microcarrier substrate positioned within the culture vessel (10).
With respect to claims 16-18, the structure encompassed by the combination of the references as discussed above would provide a device with an electric field generator that is 
With respect to claim 19, as discussed above with respect to claim 1, a strength of the alternating field is between ±0.769 V/m and ±24,615 V/m (the disclosed field generator is considered to be structurally capable of generating the field strengths since the reference discloses a field strength range of 0.1V/cm-10V/cm)(col. 15, line 65, to col. 16, line 10, of Palti et al.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brighton (US 4,487,834) in view of Palti et al.(US 7,890,183) as evidenced by OR-X (Model 662 product brochure) taken further in view of Bisceglia et al. (Bioelectromagnetics).
The combination of the references of Brighton and Palti et al. has been discussed above with respect to claim 1.
Claim 4 differs by reciting that the cells are positioned to horizontally sandwich the cells.
The reference of Bisceglia et al. discloses that when exposing a cell culture to an electric field, it is known to sandwich cells in a horizontal direction with the electrodes (Fig. 1a).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ different types of culture containers when exposing the cells to the electric fields and the position of the electrodes can be optimized based on the container to maintain the efficiency of the exposure of the cells to the electric field.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brighton (US 4,487,834) in view of Palti et al.(US 7,890,183) as evidenced by OR-X (Model 662 product brochure) taken further in view of Fan et al. (CN 103525700 with corresponding English language machine translation).
The combination of the references of Brighton and Palti et al. has been discussed above with respect to claim 1.
Claim 9 differs by reciting that the device further includes a shaking unit.
The reference of Fan et al. discloses that it is known in the art to provide a system for electrically stimulating a culture vessel with a shaking device (4).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with a shaking device for the known and expected result of providing the culture system with a means recognized in the art for shaking the culture medium for exposure of the culture to a shaking environment and/or for ensuing the mixing of the culture environment.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brighton (US 4,487,834) in view of Palti et al.(US 7,890,183) as evidenced by OR-X (Model 662 product brochure) taken further in view of Hronik-Tupaj et al.(Tissue Engineering).
The combination of the references of Brighton and Palti et al. has been discussed above with respect to claim 1.
Claim 10 differs by reciting that the apparatus includes a voltmeter configured to measure a voltage between the first and second electrode, such that the field generator can maintain a desired field value.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a voltmeter (oscilloscope) for the known and expected result of  providing a means recognized in the art for confirming the waveform and voltage of the alternating field applied to the cell culture.

Claims 1-3, 7, 8, 11-12, 16-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brighton (US 4,487,834) in view of Hronik-Tupaj et al.(Tissue Engineering).
With respect to claim 1, the reference of Brighton discloses a cell stimulating device (Fig. 1) that includes: a first electrode (upper electrode (13)) and a second electrode (lower electrode (13)) opposing each other by sandwiching cells (11) and solution (12) in which the cells are dipped or contained therein (note in view of the current claim language, the cells and solution are not considered to be positively recited and/or considered to be part of the claimed structure); and an electric field generator (15) configured to apply an alternating electric field between the first electrode and the second electrode, wherein at least one of the first electrode and the second electrode is not in contact with the cells and solution, wherein the cells and the solution are contained in a vessel (10), and the first electrode and the second electrode are arranged outside the vessel (Fig. 1).
While the reference of Brighton discloses the use of an electric field generator (15), claim 1 differs by requiring that the generator can generate an alternating field with a frequency larger than 1MHz and equal to or smaller than 1,000MHz.

In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the waveform generator disclosed in the reference of Hronik-Tupaj et al. in the system of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, providing the electrical stimulation required of the primary reference while providing an art recognized waveform generator that is capable of providing any number of waveforms and frequencies between.
Note, the structure encompassed by the combination of the references as discussed above would provide a device with an electric field generator that is structurally capable of providing an alternating electric field with frequencies larger than 1MHz and equal to or smaller than 1,000MHz.  
With respect to the claimed alternating field strength, the reference of Hronik-Tupaj et al. also discloses that the electric field generating system is capable of generating field strengths using voltages between (1-10 V).  Additionally note that the reference discloses exposing cultures to electric fields including 0.1V/mm and .4V/cm (page 171 first col., lines 1-2).  As a result, one of ordinary skill in the art would recognize that the cells can be exposed to many different frequencies and field strengths while determining the specific response of the cells to the different frequencies and strengths of electric fields.

With respect to the statement in the claim that the alternating field causes the cells to be detached from the culture substrate and isolated, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claims 2 and 3, as shown in Fig. 1 of the reference of Brighton, the first electrode and the second electrode are parallel plate electrodes which vertically sandwich the cells.
With respect to claims 7 and 8, while the reference of Brighton only discloses the use of a single vessel provided between the electrodes, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to provide multiple vessels between the electrodes for the known and expected result of allowing different isolated cell cultures to be simultaneously exposed to the same electric field using a single electric field generating device.
Claim 10 differs by reciting that the apparatus includes a voltmeter configured to measure a voltage between the first and second electrode, such that the field generator can maintain a desired field value.
When electrically stimulating a cell culture using a capacitively coupled AC device, the reference of Hronik-Tupaj et al. discloses that it is conventional in the art to employ a voltmeter (oscilloscope) to measure a voltage between the electrodes of the device (Fig. 3 and related text).

With respect to claim 11, it is noted that the substrate has not been positively recited as part of the claimed device; however, the system of the modified primary reference is structurally capable of being used with a plate culture substrate positioned within the culture vessel (10).
With respect to claim 12, the reference of Brighton discloses a cell stimulating device (Fig. 1) that includes: a first electrode (upper electrode (13)) and a second electrode (lower electrode (13)) opposing each other by sandwiching cells (11) and solution (12) in which the cells are dipped or contained therein (note in view of the current claim language, the cells and solution are not considered to be positively recited and/or considered to be part of the claimed structure); and an electric field generator (15) configured to apply an alternating electric field between the first electrode and the second electrode, wherein at least one of the first electrode and the second electrode is not in contact with the cells and solution.
While the reference of Brighton discloses the use of an electric field generator (15), claim 1 differs by requiring that the generator can generate an alternating field with a frequency larger than 1MHz and equal to or smaller than 1,000MHz.
The reference of Hronik-Tupaj et al. discloses that when applying electric fields to cell cultures, it is known to use an electric field generator that can provide frequencies of up to 2MHz and supply low voltages (1-10Vpeak-to-peak) when stimulating cell cultures using a capacitively coupled AC device (Fig. 3 and related text).

Note, the structure encompassed by the combination of the references as discussed above would provide a device with an electric field generator that is structurally capable of providing an alternating electric field with frequencies larger than 1MHz and equal to or smaller than 1,000MHz.  
With respect to the claimed alternating field strength, the reference of Hronik-Tupaj et al. also discloses that the electric field generating system is capable of generating field strengths using voltages between (1-10 V).  Additionally note that the reference discloses exposing cultures to electric fields including 0.1V/mm and .4V/cm (page 171 first col., lines 1-2).  As a result, one of ordinary skill in the art would recognize that the cells can be exposed to many different frequencies and field strengths while determining the specific response of the cells to the different frequencies and strengths of electric fields.
As a result, the structure resulting for the combination of the references as discussed above would also result in an electric field generating system that is structurally capable of generating electric fields with the strengths required of the instant claim.
With respect to the statement in the claim that the alternating field causes the cells to be detached from the culture substrate and isolated, a recitation of the intended use of the claimed 
Finally, with respect to the statement that the substrate is a microcarrier, it is noted that the substrate has not been positively recited as part of the claimed device; however, the system of the modified primary reference is structurally capable of being used with a microcarrier substrate positioned within the culture vessel (10).
With respect to claims 16-18, the structure encompassed by the combination of the references as discussed above would provide a device with an electric field generator that is structurally capable of providing an alternating electric field with frequencies larger than 2MHz and equal to or smaller than 200MHz, larger than 5MHz and equal to or smaller than 50MHz, and larger than 5MHz and equal to or smaller than 25MHz.  
With respect to claim 19, as discussed above with respect to claim 1, the reference of Hronik-Tupaj et al. also discloses that the electric field generating system is capable of generating field strengths using voltages between (1-10 V).  Additionally note that the reference discloses exposing cultures to electric fields including 0.1V/mm and .4V/cm (page 171 first col., lines 1-2).  As a result, one of ordinary skill in the art would recognize that the cells can be exposed to many different frequencies and field strengths while determining the specific response of the cells to the different frequencies and strengths of electric fields.
As a result, the structure resulting for the combination of the references as discussed above would also result in an electric field generating system that is structurally capable of generating electric fields with the strengths required of the instant claim.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brighton (US 4,487,834) in view of Hronik-Tupaj et al.(Tissue Engineering) taken further in view of Bisceglia et al. (Bioelectromagnetics).
The combination of the references of Brighton and Hronik-Tupaj et al. has been discussed above with respect to claim 1.
Claim 4 differs by reciting that the cells are positioned to horizontally sandwich the cells.
The reference of Bisceglia et al. discloses that when exposing a cell culture to an electric field, it is known to sandwich cells in a horizontal direction with the electrodes (Fig. 1a).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ different types of culture containers when exposing the cells to the electric fields and the position of the electrodes can be optimized based on the container to maintain the efficiency of the exposure of the cells to the electric field.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brighton (US 4,487,834) in view of Hronik-Tupaj et al.(Tissue Engineering) taken further in view of Fan et al. (CN 103525700 with corresponding English language machine translation).

Claim 9 differs by reciting that the device further includes a shaking unit.
The reference of Fan et al. discloses that it is known in the art to provide a system for electrically stimulating a culture vessel with a shaking device (4).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with a shaking device for the known and expected result of providing the culture system with a means recognized in the art for shaking the culture medium for exposure of the culture to a shaking environment and/or for ensuing the mixing of the culture environment.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/29/2021, with respect to the rejection(s) of all the elected claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references Palti et al.(US 7,890,183) or Hronik-Tupaj et al.(Tissue Engineering).  It is noted that the new grounds of rejection address the newly claimed field strength limitations.  The disclosed structure and/or structures resulting from the combination of the references as discussed above would encompass a device that is structurally capable of providing an alternating electric field frequency and strength required of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB